Woodward, J.:
There is no dispute that Judge A. Rockwell was injured in the manner and to the extent indicated in the record. On the 23d day of December, 1914, the Commission made a determination that the claimant had sustained a loss of the index finger, for which he was allowed forty-six weeks; "that he had lost the second finger, for which he was allowed thirty weeks; that he had lost the third finger, for which he was allowed twenty-five weeks, and that his fourth finger was mutilated, with an allowance of four weeks. This aggregated a total of one hundred and thirty-five weeks at $11.54 a week, or $1,757.90. No fault is found with this finding.' Subsequently, and on the 19th day of February, 1915, the Commission took this case up a second time, and reached the conclusion that the claimant had lost the use of his hand, and made an additional allowance, bringing the time up to two hundred and forty-four weeks. The employer and the insurance carrier appeal from the award as thus made, and urge that the Commission is without power to *676make more than the awards specifically provided by the statute for the loss of fingers, thumbs, etc.
We are of the opinion that the contention of the appellants is not sound. Recognizing the rules for statutory interpretation suggested by the appellants, we find in the language of the statute ample authority for the action of the Oommission. It is true that the statute makes provision for a definite sum for the loss of each particular finger, but it likewise provides in section 15 of the Workmen’s Compensation Law (Consol. Laws, chap. 67; Laws of 1914, chap. 41) that a “permanent loss of the use of a hand, arm, foot, leg or eye shall be considered as the equivalent of the loss of such hand, arm, foot, leg or eye.” Obviously the Legislature contemplated that there would be cases in which the loss of a large portion of the fingers and thumb would produce a “ permanent loss of the use of a hand,” and the case here under consideration is clearly such a one. The compensation provided for the loss of an index finger, standing alone, may he adequate for that loss, but if the index finger and the two next fingers are destroyed — are lost—and the fourth finger is made practically useless by reason of the bruised and strained condition, there can be no doubt that there has been a “permanent loss of the use of a hand,” which is not compensated by the provision which is made for the separate fingers.
The provisions of the statute which relate to amputation do not give color to the appellants’ contention; these are limitations upon the claimant. He is not permitted to claim a loss of an arm because the amputation is made above the wrist; it is the loss of the hand anywhere between the wrist and the elbow. If the elbow is taken, then the amputation is considered as the loss of the arm, but this does not warrant the assumption that the Legislature contemplated that the claimant should be confined to the schedule rate for his fingers, where such loss of all or a major portion of the fingers produced a condition where he suffered a permanent loss of the use of his hand. The hand consists of the palm and the thumb and fingers, and it is not difficult to understand how in many instances the loss of three or four of the members would render the hand absolutely valueless for any practical use, and the statute has provided for *677just such a case as is now before us. Here there is a complete loss of the index, the second and third fingers, and the fourth finger is stiff and practically useless. Such a hand as that is obviously permanently useless; as much so, practically, as though it were amputated at the wrist, and no good reason suggests itself why the compensation provided for a hand permanently useless should not be paid, rather than the rate established where one of the particular fingers is lost, and where the use of the hand may not be seriously impaired for doing many kinds of labor. We do not recognize the theory that the question of the use of the hand is to be determined by the particular work in which the claimant has been engaged; the act has not attempted to insure the workman in his particular avocation for life. It simply undertakes to compensate for the injury sustained, and the question presented to the Commission is not whether the hand is permanently useless for a particular work, but whether it is useless for any kind of work to which the claimant may be adapted. We have no doubt, however, that where the loss or injury to fingers and thumb result in the permanent loss of the use of the hand in the practical every day work of the individual, the Commission is authorized to recognize this fact and to treat the hand as lost in fixing the compensation. That is the natural and logical meaning of the language, which seeks to do approximate justice to the individual, and it should not be construed to work an injustice in a case such as is here presented.
The award should be affirmed.
All concurred.
Award affirmed.